 
 
 
Exhibit 10.7
AMENDED AND RESTATED  
CUSTOMERS BANCORP, INC.
2004 INCENTIVE EQUITY
AND
DEFERRED COMPENSATION PLAN


 
ARTICLE 1
PURPOSE
 
1.1           GENERAL.   The purpose of the Amended and Restated Customers
Bancorp, Inc. 2004 Incentive Equity and Deferred Compensation Plan (the “Plan”)
is to promote the success and enhance the value of Customers Bancorp, Inc. (the
“Company”) by linking the personal interests of directors, employees, officers
and executives of the Company and Subsidiaries of the Company (“Subsidiaries”)
to those of Company shareholders and by providing such individuals with an
incentive for outstanding performance in order to generate superior returns to
shareholders of the Company.  The Plan is further intended to provide
flexibility to the Company and the Subsidiaries in their ability to motivate,
attract, and retain the services of directors, employees, officers, and
executives upon whose judgment, interest, and special effort the successful
conduct of the Company’s and the Subsidiaries’ operations are largely dependent.
 
ARTICLE 2
EFFECTIVE DATE AND TERM
 
2.1           EFFECTIVE DATE.  The Plan became effective as of September 6,
2011, the date it was approved by the shareholders of the Bank (the “Effective
Date”).  The Plan has been amended by the Board to reflect the terms of the Plan
of Merger and Reorganization approved by the shareholders of the Bank, which
became effective as of September 17, 2011.
 
2.2           TERM.  Unless sooner terminated by the Board, the Plan shall
terminate on the Plan Termination Date, and no Awards may be granted under the
Plan thereafter.  The termination of the Plan shall not affect any Award that is
outstanding on the termination date, without the consent of the Participant.
 
ARTICLE 3
DEFINITIONS AND CONSTRUCTION
 
3.1           DEFINITIONS.  When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Sections 1.1 or 2.1 unless a clearly different meaning is required
by the context.  The following words and phrases shall have the following
meanings:
 
(a)           “Award” means any Option, Stock Appreciation Right, Restricted
Stock Award, Unrestricted Stock Award, or Performance-Based Award granted to a
Participant under the Plan. 
 
(b)           “Award Agreement” means a writing, in such form as the Committee
in its discretion shall prescribe, evidencing an Award.
 
(c)           “Bank” means Customers Bank.
 
(d)           “Board” means the board of directors of the Company.
 
(e)           “Cause” means actions of or failure to act by a Participant which
would authorize the forfeiture of fringe benefits or other remuneration under
his or her written contract of employment with the Company or a Subsidiary or,
if there is no written contract of employment, and with respect to non-employee
Directors, (i) willful misconduct materially injurious to the Company or a
Subsidiary;  (ii) dishonesty, (iii) the commission of a crime, or (iv) gross
negligence of the Participant in the performance of his or her duties.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)           “Change in Control” means:
 
(1)          the acquisition by a person or persons acting in concert of the
power to vote twenty-five percent (25%) or more of a class of the Company’s
voting securities;


(2)          the acquisition by a person of the power to direct the Company’s
management or policies, if the Board or the Company’s or a Subsidiary’s primary
federal regulator has made a determination that such acquisition constitutes or
will constitute an acquisition of control of the Company or a Subsidiary for the
purposes of the Change in Bank Control Act or other similar law and the
regulations thereunder;


(3)           during any period of two (2) consecutive years, individuals who at
the beginning of such period constitute the members of the Board cease, for any
reason, to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds (2/3) of the
directors then in office who were directors in office at the beginning of the
period; provided, however, that for purposes of this clause (3), each director
who is first elected to the Board (or first nominated by the Board for election
by the shareholders) with the approval of at least two-thirds (2/3) of the
directors who were directors at the beginning of the period shall be deemed to
be a director at the beginning of the two-year period;


(4)           the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by persons who were shareholders of
the Company immediately before the merger or consolidation; or


(5)           the Company shall have sold to another person substantially all of
the Company’s assets.


The term “person” refers to an individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or other entity.
 
(g)          “Code” means the Internal Revenue Code of 1986, as amended, and
regulations promulgated thereunder.
 
(h)          “Committee” means the committee of the Board described in Article
4.


(i)           “Company” means Customers Bancorp., Inc.


(j)           “Covered Employee” means an Employee who is a “covered employee”
within the meaning of Section 162(m) of the Code.
 
(k)          “Deferred Compensation Account” means the bookkeeping account
established for each Participant pursuant to Section 12.2 of this Plan.
 
(l)           “Director” means a member of the Board.
 
(m)         “Disability” shall have the meaning set forth in Section 22(e)(3) of
the Code.
 
(n)          “Distribution Event” means an event as a result of which a
Participant is entitled to receive the balance of his or her Deferred
Compensation Account pursuant to Section 12.3 of this Plan, namely (i) with
respect to a Participant who is an employee of the Company or a Subsidiary and
the portion of his or her Deferred Compensation Account attributable to an Award
or other compensation earned as an employee, the date the Participant terminates
his or her employment with the Company or a Subsidiary, and (ii) with respect a
Participant who is a Director and the portion of his or her Deferred
Compensation Account attributable to an Award or other compensation earned as a
Director, the earlier of (A) the date the Participant terminates his or her
service as a Director, or (B) the Participant’s attainment of the age specified
(not younger than age 55) in an election form filed by the Participant with the
Committee at such time as he or she first becomes eligible to defer compensation
pursuant to Article 12 of this Plan.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(o)          "Employee" shall mean an individual who is an employee of the
Company or a Subsidiary under general common law principles. An individual who
is an "Employee," as so defined, may also be a member of the Board or the board
of directors of a Subsidiary (but not a Non-Employee Director).
 
(p)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.
 
(q)          “Fair Market Value” means, as of any given date, the fair market
value of Stock on a particular date determined in accordance with the
requirements of Section 422 of the Code.
 
(r)           “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
 
(s)           “Non-Employee Director” means a member of the Board who is not an
Employee.
 
(t)            “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
 
(u)          “Option” means a right granted to a Participant under Article 7 of
the Plan to purchase Stock at a specified price during specified time
periods.  An Option may be either an Incentive Stock Option or a Non-Qualified
Stock Option.
 
(v)          “Participant” means a person who, as a Director or an employee,
officer, or executive of the Company or a Subsidiary, has been granted an Award
under the Plan, or who has been designated as eligible to make an election to
defer compensation under this Plan.
 
(w)          “Performance-Based Awards” means Stock Awards granted to selected
Covered Employees pursuant to Article 9, but which are subject to the terms and
conditions set forth in Article 10.  All Performance-Based Awards are intended
to qualify as “performance-based compensation” under Section 162(m) of the Code.
 
(x)           “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period.  The Performance Criteria that will
be used to establish Performance Goals may include, but shall not be limited to,
one or more of the following:  pre- or after-tax net earnings, sales growth,
operating earnings, operating cash flow, working capital, return on net assets,
return on stockholders’ equity, return on assets, return on capital, Stock price
growth, stockholder returns, gross or net profit margin, earnings per share,
price per share of Stock, and market share, any of which may be measured either
in absolute terms or as compared to any incremental increase or as compared to
results of a peer group.  The Committee shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.
 
(y)           “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria.  Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual.  The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(z)              “Performance Period” means the one or more periods of time,
which may be of varying and overlapping durations, as the Committee may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
 
(aa)            “Plan” means the Amended and Restated Customers Bancorp, Inc.
2004 Incentive Equity and Deferred Compensation Plan as set forth herein.
 
(bb)           “Plan Termination Date” means the date that is ten (10) years
after the Effective Date.
 
(cc)            “Restricted Stock Award” means Stock granted to a Participant
under Article 9 that is subject to certain restrictions and to risk of
forfeiture.
 
(dd)           “Stock” means the common stock of the Company and such other
securities of the Company or another entity which may be substituted for Stock
pursuant to Article 13.
 
(ee)            “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a share of Stock as of the date of exercise of the SAR
over the grant price of the SAR, all as determined pursuant to Article 8.
 
(ff)             “Stock Award” means a Restricted Stock Award or an Unrestricted
Stock Award.
 
(gg)           “Subsidiary” means a subsidiary corporation with respect to the
Company as described in Section 424(f) of the Code.


(hh)           “Unrestricted Stock Award” means Stock granted to a Participant
under Article 9 that is not subject to restrictions or a risk of forfeiture.
 
ARTICLE 4
ADMINISTRATION
 
4.1           COMMITTEE; BOARD APPROVAL.  The Plan shall be administered by the
Committee, which shall be the Compensation Committee of the
Board.  Notwithstanding any other provision of the Plan, during any period in
which the Company may be subject to the Exchange Act, either: (i) the Committee
shall consist of at least two individuals and each member of the Committee shall
qualify as a Non-Employee Director; or (ii) (A) at least two members of the
Committee must qualify as Non-Employee Directors, (B) any member of the
Committee who does not qualify as a “Non-Employee Director” may not participate
in any action of the Committee with respect to any Option awarded under the
Plan, and (C) the Plan shall be deemed to be administered by the full Board, the
actions of the Committee under the Plan shall be deemed merely advisory to the
Board, and the Board’s approval shall be required for all actions of the
Committee under the Plan, including without limitation the grant of each
Award.  To the extent necessary or desirable (as may be determined by the Board
from time to time) each member of the Committee shall also qualify as an
“outside director” under Code Section 162(m) and the regulations issued
thereunder.  The members of the Committee shall meet such additional criteria as
may be necessary or desirable to comply with regulatory or stock exchange rules
or exemptions.  The Company will pay all reasonable expenses of the Committee.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
4.2           AUTHORITY OF COMMITTEE.  Subject to any specific designation in
the Plan, the Committee (or the Board, in cases where the Board administers the
Plan pursuant to Section 4.1) has the exclusive power, authority and discretion
to:
 
(a)           Designate Participants to receive Awards; 
 
(b)           Determine the type or types of Awards to be granted to each
Participant;
 
(c)           Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;
 
(d)           Determine the terms and conditions of any Award granted under the
Plan including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;
 
(e)           Amend, modify, or terminate any outstanding Award, with the
Participant’s consent unless the Committee has the authority to amend, modify,
or terminate an Award without the Participant’s consent under any other
provision of the Plan.
 
(f)           Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(g)           Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
 
(h)           Decide all other matters that must be determined in connection
with an Award;
 
(i)           Establish, adopt, revise, amend or rescind any guidelines, rules
and regulations as it may deem necessary or advisable to administer the Plan;
and
 
(j)           Interpret the terms of, and rule on any matter arising under, the
Plan or any Award Agreement;
 
(k)          Make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan, including but not limited to, the determination of whether and to what
extent any Performance Goals have been achieved; and
 
(l)           Retain counsel, accountants and other consultants to aid in
exercising its powers and carrying out its duties under the Plan.
 
4.3           DECISIONS BINDING.  The Committee’s interpretation of the Plan,
any Awards granted under the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan shall (if approved or
ratified by the Board during any period when the Board is deemed to administer
the Plan pursuant to Section 4.1) be final, binding, and conclusive on all
parties and any other persons claiming an interest in any Award or under the
Plan. 
 
ARTICLE 5
SHARES SUBJECT TO THE PLAN
 
5.1           NUMBER OF SHARES.  Subject to adjustment provided in Section 13.1,
the aggregate number of shares of Stock reserved and available for grant under
the Plan, in addition to any shares of Stock that become available by reason of
the lapse of an Award granted prior to the Effective date, shall be 500,000
shares.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
5.2           LAPSED AWARDS.  To the extent that an Award terminates, is
cancelled, expires, lapses or is forfeited for any reason, including, but not
limited to, the failure to achieve any Performance Goals, any shares of Stock
subject to the Award will again be available for the grant of an Award under the
Plan; however, shares subject to an Award granted prior to the Effective Date
may not again be available for the grant of an Award after the Plan Termination
Date.
 
5.3           STOCK DISTRIBUTED.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
 
5.4           LIMITATION ON NUMBER OF SHARES SUBJECT TO AWARDS.  Notwithstanding
any provision in the Plan to the contrary, and subject to the adjustment in
Section 13.1, but subject to any restrictions of applicable law and the other
terms and conditions of the Plan, the maximum number of shares of Stock with
respect to Options and Stock Appreciation Rights that may be granted to any one
Participant during a fiscal year of the Company shall be 83,334 shares.
 
ARTICLE 6
ELIGIBILITY AND PARTICIPATION
 
6.1           ELIGIBILITY.  Employees and Non-Employee Directors shall be
potentially eligible to receive Awards under the Plan.  In making determinations
regarding the potential eligibility of any Employee or Non-Employee Director,
the Board may take into account the nature of the services rendered by such
Employee or Non-Employee Director, their present and potential contributions to
the Company’s or the Bank's success and such other factors as the Committee in
its discretion shall deem relevant.
 
6.2           ACTUAL PARTICIPATION.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.  No individual shall have any right to be granted an Award under
this Plan.
 
ARTICLE 7
STOCK OPTIONS
 
7.1           GENERAL.  The Committee is authorized to grant Options to
Participants on the following terms and conditions: 
 
(a)           EXERCISE PRICE.  The exercise price per share of Stock under an
Option shall be the Fair Market Value as of the date of grant.
 
(b)           TERM OF OPTION.  No Option shall be exercisable after the date
that is 10 years from the date it is granted.
 
(c)           TIME AND CONDITIONS OF EXERCISE.  Except as provided herein, the
Committee shall determine the time or times at which an Option may be exercised
in whole or in part.  The Committee shall also determine the performance or
other conditions, if any, that must be satisfied before all or part of an Option
may be exercised.  An Option will lapse immediately if a Participant’s
employment or service as a Director is terminated for Cause.
 
(d)           TRANSFERABILITY.  Each Option granted under the Plan shall, by its
terms, not be transferable otherwise than by will or the laws of descent and
distribution.  Notwithstanding the foregoing, or any other provision of this
Plan, a Participant who holds Options may transfer such Options (but not
Incentive Stock Options) to his or her spouse, lineal ascendants, lineal
descendants, or to a duly established trust for the benefit of one or more of
these individuals.  Options so transferred may thereafter be transferred only to
the Participant who originally received the grant or to an individual or trust
to whom the Participant could have initially transferred the Options pursuant to
this Section 7.1(d).  Options which are transferred pursuant to this Section
7.1(d) shall be exercisable by the transferee according to the same terms and
conditions as applied to the Participant (for example, such Options shall
terminate automatically, upon the termination of employment or service as a
Director of the Participant for Cause).
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
(e)           PAYMENT.  An Option shall be exercised by giving a written notice
to the Chief Executive Officer of the Company stating the number of shares of
Stock with respect to which the Option is being exercised and containing such
other information as the Committee may require and by tendering payment
therefore with a cashier's check, certified check, or with existing holdings of
Stock held for more than six months. In addition, if the terms of a Stock Option
so provide, the optionee may pay the exercise price by directing the Company to
withhold from those shares of Common Stock that would otherwise be received upon
the exercise of the Stock Option that number of shares of Common Stock having an
aggregate fair market value as of the date of exercise equal to the Stock
Option’s exercise price, or the applicable portion of the Stock Option’s
exercise price if the Stock Option is not exercised in full.  The shares of
Common Stock so withheld shall not be deemed to have been issued for purposes of
the aggregate-share limitation set forth in Section 4, above.
 
(f)            EVIDENCE OF GRANT.  All Options shall be evidenced by an Award
Agreement.  The Award Agreement shall include such additional provisions as may
be specified by the Committee.
 
7.2           INCENTIVE STOCK OPTIONS.  Incentive Stock Options shall be granted
only to employees of the Company or “subsidiary corporations” with respect to
the Company, within the meaning of Section 424 of the Code, and the terms of any
Incentive Stock Options granted under the Plan must comply with the following
additional rules, which in case of conflict shall control over other provisions
of this Plan that might otherwise be applicable: 
 
(a)           EXERCISE.  In no event may any Incentive Stock Option be
exercisable for more than ten years from the date of its grant.
 
(b)           INDIVIDUAL DOLLAR LIMITATION.  The aggregate Fair Market Value
(determined as of the time an Award is made) of all shares of Stock with respect
to which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision.  To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
 
(c)           TEN PERCENT OWNERS.  An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
 
(d)           RIGHT TO EXERCISE.  During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant.
 
ARTICLE 8
STOCK APPRECIATION RIGHTS
 
8.1           GRANT OF SARS.  The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
 
(a)           RIGHT TO PAYMENT.  Upon the exercise of a Stock Appreciation
Right, the Participant to whom it is granted has the right to receive the
excess, if any, of:
 
(1)           The Fair Market Value of a share of Stock on the date of exercise;
over
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
(2)           The grant price of the Stock Appreciation Right as determined by
the Committee, which shall not be less than the Fair Market Value of a share of
Stock on the date of grant.
 
(b)           OTHER TERMS.  All such Awards shall be evidenced by an Award
Agreement.  The terms, methods of exercise, methods of settlement, form of
consideration payable in settlement, and any other terms and conditions of any
Stock Appreciation Right shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in the Award Agreement, except that in
all events a Stock Appreciation Right granted in tandem with an Incentive Stock
Option shall be exercisable only when the underlying Incentive Stock Option may
be exercised.  For purposes of the Plan, a Stock Appreciation Right shall be
considered to be granted in tandem with an Incentive Stock Option if the
exercise of one results in an automatic forfeiture of the other, or if the
exercise of one results in the automatic exercise of the other.
 
 
ARTICLE 9
STOCK AWARDS
 
9.1           GRANT OF STOCK.  The Committee is authorized to grant Unrestricted
Stock Awards and Restricted Stock Awards to Participants in such amounts and
subject to such terms and conditions as determined by the Committee.  All such
Awards shall be evidenced by an Award Agreement.
 
9.2           ISSUANCE AND RESTRICTIONS.  An Unrestricted Stock Award may
provide for a transfer of shares of Stock to a Participant at the time the Award
is granted, or it may provide for a deferred transfer of shares of Stock subject
to conditions prescribed by the Committee.  Restricted Stock Awards shall be
subject to such restrictions on transferability and risks of forfeiture as the
Committee may impose.  These restrictions and risks may lapse separately or in
combination at such times, under such circumstances, in such installments, or
otherwise, as the Committee determines at the time of the grant of the Award or
thereafter.
 
9.3           FORFEITURE.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service as a Director during the applicable restriction period, Stock subject
to a Restricted Stock Award that is at that time subject to restrictions shall
be forfeited, provided, however, that the Committee may provide in any
Restricted Stock Award that restrictions or forfeiture conditions relating to
the Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part restrictions or forfeiture conditions relating to the Stock.
 
9.4           CERTIFICATES FOR RESTRICTED STOCK.  Restricted Stock Awards
granted under the Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing shares of Stock subject to Restricted
Stock Awards are registered in the name of the Participant, certificates must
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such shares, and the Bank may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.
 
ARTICLE 10
PERFORMANCE-BASED AWARDS
 
10.1           PURPOSE.  The purpose of this Article 10 is to provide the
Committee the ability to qualify the Awards under Article 9 as
“performance-based compensation” under Section 162(m) of the Code.  If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Article 10 shall control over any
contrary provision contained in Article 9.
 
10.2           APPLICABILITY.  This Article 10 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards.  The
Committee may, in its discretion, grant Awards other than Performance-Based
Awards to Covered Employees that do not satisfy the requirements of this Article
10.  The designation of a Covered Employee as a Participant for a Performance
Period shall not in any manner entitle the Participant to receive an Award for
the period.  Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
10.3           DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE AWARDS.  With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type of
Performance-Based Awards to be issued, the kind and/or level of the Performance
Goal, and whether the Performance Goal is to apply to the Company or any
division or business unit thereof or to particular Participants or other
individuals.
 
10.4           PAYMENT OF PERFORMANCE-BASED AWARDS.  Unless otherwise provided
in the relevant Award Agreement, a Participant must be employed by the Company
or a Subsidiary on the last day of the Performance Period to be eligible for a
Performance-Based Award for such Performance Period.  In determining the actual
size of an individual Performance-Based Award, the Committee may reduce or
eliminate the amount of the Performance-Based Award earned for the Performance
Period, if in its sole and absolute discretion, such reduction or elimination is
appropriate.
 
10.5           SHAREHOLDER APPROVAL.  The Board shall disclose to the
shareholders of the Company the material terms of any Performance-Based Award,
and shall seek approval of the shareholders of the Performance-Based Award
before any Stock is transferred to a Participant, or before any restrictions
with respect to same lapse, pursuant to the Award.  The Committee shall certify
that the Performance Goals with respect to any Performance - Based Award have
been achieved before any Stock is transferred to a Participant, or before any
restrictions with respect to same lapse.  Such disclosure, approval and
certification shall be effected in accordance with the requirements of Section
162(m)(4)(C) of the Code.
 
ARTICLE 11
PROVISIONS APPLICABLE TO AWARDS
 
11.1           STAND-ALONE AND TANDEM AWARDS.  Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted under the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
 
11.2           EXCHANGE PROVISIONS.  The Committee may at any time offer to
exchange or buy out any previously granted Award for a payment in cash, Stock,
or another Award, based on the terms and conditions the Committee determines and
communicates to the Participant at the time the offer is made.
 
11.3           TERM OF AWARD.  The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with an
Incentive Stock Option exceed a period of ten years from the date of its grant.
 
11.4           LIMITS ON TRANSFER.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company;
provided, however, that the foregoing shall not be deemed to imply any
obligation of the Company to lend against or accept a lien or pledge of any
Award for any reason.  No Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution, except
that the Committee, in its discretion, may permit a Participant to make a
gratuitous transfer of an Award that is not an Incentive Stock Option or a Stock
Appreciation Right granted in tandem with an Incentive Stock Option to his or
her spouse, lineal descendants, lineal ascendants, or a duly established trust
for the benefit of one or more of these individuals.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
11.5           BENEFICIARIES.  Notwithstanding Section 11.4, a Participant may,
if and to the extent, and in such manner as may be determined by the Committee
from time to time, designate a beneficiary to exercise the rights of the
Participant and to receive any distribution with respect to any Award upon the
Participant’s death.  A beneficiary, legal guardian, legal representative, or
other person claiming any rights under the Plan is subject to all terms and
conditions of the Plan and any Award applicable to the Participant, except to
the extent the Plan and Award otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Committee.  If no
beneficiary has been designated or survives the Participant, payment shall be
made to the Participant’s estate.  Subject to the foregoing, if a Participant is
entitled to designate a beneficiary, a beneficiary designation may be changed or
revoked by a Participant at any time in accordance with any procedures or
conditions established by the Committee from time to time, provided the change
or revocation is filed with the Committee.
 
11.6           STOCK CERTIFICATES.  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Awards, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded as well as the
terms of this Plan and any other terms, conditions or restrictions that may be
applicable.  All Stock certificates delivered under the Plan are subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with Federal, state, or foreign jurisdiction, securities or
other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded.  The Committee may place legends on any Stock certificate to reference
restrictions applicable to the Stock.  In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements.


 
ARTICLE 12
DEFERRAL OF COMPENSATION


12.1         RIGHT TO DEFER COMPENSATION.


(a)            TYPES OF DEFERRALS.  Any Participant designated by the Board or
by the Committee may elect to defer (i) all or any portion of the Participant's
salary, (ii) any percentage of a fiscal year bonus determined by the Board or
other duly constituted authority or delegate to be payable to such Participant,
or (iii) all or any portion of the Participant’s director’s fees.  Such election
shall remain in force for all future years, to the extent applicable, until
modified or revoked.  In addition, the Committee, in its discretion, may permit
a Participant to elect to defer his or her receipt of the payment of cash or the
delivery of shares of Stock that would otherwise be due to such Participant
pursuant to an Award.  Any election under this Section 12.1 shall be made by
written notice delivered to the Board or Committee, specifying the amount (or
percentage) of salary and/or bonus and/or directors’ fees and/or the Award to be
deferred.


(b)           TIMING OF ELECTIONS.  A Participant may, at any time within 30
days of first becoming eligible to participate in this Plan, make an election to
defer salary or director’s fees earned after such election.  Any increase or
decrease in future deferrals of salary or director’s fees earned during a
calendar year must be made prior to such calendar year.  A Participant may make
an initial election to defer a bonus for a fiscal year, or may elect to increase
or decrease the amount of a fiscal year bonus to be deferred, if such election
is made prior to such fiscal year.  A Participant may make an election to defer
the receipt of cash or shares of Stock otherwise payable or transferable to the
Participant pursuant to an Award in accordance with the terms of such Award.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 

 
12.2         DEFERRED COMPENSATION ACCOUNTS.


(a)           ESTABLISHMENT OF ACCOUNTS.  A Deferred Compensation Account in the
name of each Participant who has elected to defer compensation under the Plan
shall be established and maintained as a special ledger account on the books of
the Company.  On the last day of each calendar month in which salary or
director’s fees deferred under this Plan would have become payable to a
Participant (in the absence of an election to defer payment thereof), the amount
of such deferred salary or director’s fees shall be credited to the
Participant's Deferred Compensation Account.  On the last day of the month in
which the bonuses deferred under this Plan would have become payable to a
Participant in the absence of an election to defer payment thereof, the amount
of such deferred bonus shall be credited to the Participant's Deferred
Compensation Account.  On the last day of the month in which an Award would have
otherwise become payable or transferable to a Participant in the absence of an
election to defer receipt thereof, the amount of such deferred Award shall be
credited to the Participant’s Deferred Compensation Account.
 
(b)           DEEMED INVESTMENT OF ACCOUNT BALANCE.
 
(1)            Except as otherwise provided by the terms of an Award, the
Participant shall, at the time of making a deferred compensation election under
this Plan, make an election directing the Company to credit to the Deferred
Compensation Account in that calendar year based upon the options made available
by the Board or designated Committee which options may include either cash,
Stock, or a combination of cash and Stock equal in value to the amount of the
current year's salary or bonus deferred under the Plan.  In addition to cash or
Stock, the Board or the Committee may offer to the Participant such deemed
investment options as it shall decide are appropriate.  Such investment options
may include deemed investments in individual stocks or bonds, mutual funds, and
such other investment options as the Board or Committee may choose.  The Board
or Committee shall not be required to offer the same deemed investment options
to each Participant but may restrict certain investment options to designated
Participants.  In the absence of a contrary election by a Participant, the
amount credited to a Deferred Compensation Account shall be credited as cash. 
 
(2)            If the Participant directs that any amount credited to the
Deferred Compensation account be credited in the form of Stock, the Board shall
credit to the Deferred Compensation Account sufficient shares of Stock equal in
value to the Deferred Compensation Account balance, or such lesser amount as the
Participant shall direct.  The value of such Stock shall be determined in
accordance with a valuation methodology approved by the Board or by the
Committee.  Except as provided in Section 12.4, such Stock credited to the
Deferred Compensation Account shall merely constitute a bookkeeping entry of the
Company, and (except as provided herein) the Participant shall have no voting,
dividend, or other legal or economic rights with respect to such Stock.  At the
end of each fiscal quarter, an amount equivalent to all dividends which would
otherwise have been payable with respect to such Stock shall be credited to the
Deferred Compensation Account as additional Stock.  The amount of the
Participant's Deferred Compensation Account that is credited as cash shall
accrue interest at a rate no less than the money market deposit account rate
charged by the Bank to its depositors (as such rate may change from time to
time) and shall not exceed the highest rate paid on Individual Retirement
Accounts (“IRAs”) by the Bank plus two percent (2%).  Such interest with respect
to a Deferred Compensation Account shall be credited to such account quarterly,
based on the weighted average daily prime rate or the IRA rate for the three (3)
month period ending on the last day of the quarter.
 
(3)           The Participant shall elect the portion of their deferral to be
allocated to Stock or cash or such other option as made available by the Board
at the time of making such election to defer compensation.  Such allocation may
not be amended with respect to such deferral without the approval of the
Committee.  Any allocation to Stock shall be paid in the form of Stock.  No
Participant will be granted the right to take payment of the Stock in cash
rather than in shares.
 
(4)            If, at any time, the deferral of a Participant is allocated to
Stock, and such Participant would otherwise be deemed to have violated the
short-swing profit rules of Section 16(b) of the Exchange Act through such
allocation, the allocation to Stock shall be void and such allocation shall
default to cash.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
12.3         PAYMENT OF DEFERRED COMPENSATION.


(a)            IN GENERAL.  Amounts credited to a Participant’s Deferred
Compensation Account shall be payable upon the Participant’s Distribution
Event.  The Participant shall determine the method of distributing the amounts
in the Deferred Compensation Account at the time the first election to
participate in the Plan is made, which shall be either a single distribution or
a series of up to ten (10) consecutive, substantially equal annual installments
paid to such Participant or his or her beneficiary, as the case may be, on or
before January 15 of each year, commencing in the year following the
Distribution Event.  If no such election is made, the method of distribution
shall be determined solely by the Board.  If the Participant has elected to
receive installment distributions, and less than the full value of the
Participant’s Deferred Compensation Account balance has been distributed as of
the date of his or her death, the balance shall be paid to the Participant’s
beneficiary in accordance with the same method in effect at the Participant’s
death, except that the beneficiary may elect, with the consent of the Committee,
to receive the balance of the Deferred Compensation Account in a single lump
sum.  For purposes of this Article 12, a Participant’s “beneficiary” shall mean
the person or persons designated by the Participant pursuant to Section 11.5 of
this Plan, or, in the absence of such designation or if no such person survives
the Participant, the Participant’s estate.  If any portion of the Participant's
Deferred Compensation Account is credited with Stock, then distributions from
that portion of the Deferred Compensation Account shall be made directly in the
form of Stock.  Undistributed amounts shall continue to earn interest or accrue
dividends, as the case may be, as provided in accordance with this Plan.


(b)           MODIFICATION OF PAYMENT TERMS.  A Participant may change a
Distribution Election at any time at least sixty (90) days prior to a
Distribution Event.


(c)           CHANGE IN CONTROL.  In the event of a Change in Control, a
Participant shall be permitted to elect to receive a distribution of all or a
portion of his or her Deferred Compensation Account, provided that any such
election hereunder must be made within the period commencing thirty days prior
to such Change in Control and ending on the date of such Change in Control.  Any
distribution pursuant to this Section 12.3(c) shall be made (i) in the form of
cash and/or Stock as his or her Deferred Compensation Account is allocated and
(ii) within seven (7) days subsequent to the Change in Control.
 
(d)           HARDSHIP DISTRIBUTION IN THE CASE OF FINANCIAL EMERGENCY.  Prior
to the time a Deferred Compensation Account of a Participant would otherwise
become payable, the Committee, in its sole discretion, may elect to distribute
all or a portion of the Deferred Compensation Account in the event such
Participant requests a distribution by reason of severe financial hardship.  For
purposes of this Plan, severe financial hardship shall be deemed to exist in the
event the Committee determines that a Participant needs a distribution to meet
immediate and heavy financial needs resulting from a sudden or unexpected
illness or accident of the Participant, or a member of his or her family, loss
of the Participant's property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.  A distribution based on financial hardship shall not exceed
the amount required to meet the immediate financial need created by the
hardship. In the event the Participant is a member of the Committee making such
determination, the Participant shall not participate in the decision by the
Committee.


12.4         TRUST PROVISIONS.


(a)           ESTABLISHMENT OF TRUST.  The Company may in its sole discretion
establish one or more trusts to provide a source of payment for its obligations
under the Plan and such trust shall be permitted to hold cash, Stock, or other
assets to the extent of the Company’s obligations hereunder.  The Bank may, but
is not required to, utilize a single trust with respect to its obligations to
Participants who are members of the Board and Participants who are not members
of the Board.  The accounts of multiple Participants may be held under a single
trust but in such event each account shall be separately maintained and
segregated from each other account.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
(b)           CLAIMS OF THE COMPANY’S CREDITORS.  All assets held by any account
or trust created hereunder and all distributions to be made by the Company
or any trustee pursuant to this Plan and any trust agreement shall be subject to
the claims of general creditors of the Company, including judgment creditors and
bankruptcy creditors.  The rights of a Participant or his or her beneficiaries
in or to any assets of the trust shall be no greater than the rights of an
unsecured creditor of the Company.
 
12.5        NON-ASSIGNMENT.  No right or interest of any Participant or any
person claiming through or under such Participant in the Participant’s Deferred
Compensation Account shall be assignable or transferable in any manner or be
subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process (including execution, levy, garnishment, attachment, bankruptcy, or
otherwise) or in any manner be subject to the debts or liabilities of such
Participant.  If any Participant or any such person shall attempt to or shall
transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber his
or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, then the Committee, in its
discretion, may terminate his or her interest in any such benefit to the extent
the Committee considers necessary or advisable to prevent or limit the effects
of such occurrence.  Termination shall be effected by filing a written
declaration of termination with the Committee’s records and making reasonable
efforts to deliver a copy to such Participant or any such other person or his or
her legal representative.  As long as any Participant is alive, any amounts
affected by the termination shall be retained by the Company or the trustee of
any trust established pursuant to Section 12.4 of this Plan and, in the
Committee's sole and absolute discretion, may be paid to or expended for the
benefit of such Participant, his or her spouse, his or her children, or any
other person or persons in fact dependent upon him or her in such a manner as
the Committee shall deem proper.


ARTICLE 13
CHANGES IN CAPITAL STRUCTURE
 
   13.1       GENERAL.
 
(a)           SHARES AVAILABLE FOR GRANT.  In the event of any change in the
number of shares of Stock outstanding by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
similar corporate change, the maximum aggregate number of shares of Stock with
respect to which the Committee may grant Awards shall be appropriately
adjusted.  In the event of any change in the number of shares of Stock
outstanding by reason of any other event or transaction, the Committee may, but
need not, make such adjustments in the number and class of shares of Stock with
respect to which Awards may be granted as the Committee may deem appropriate.
 
(b)           OUTSTANDING AWARDS – INCREASE OR DECREASE IN ISSUED SHARES WITHOUT
CONSIDERATION.  Subject to any required action by the shareholders of the
Company, in the event of any increase or decrease in the number of issued shares
of Stock resulting from a subdivision or consolidation of shares of Stock or the
payment of a stock dividend (but only on the shares of Stock), or any other
increase or decrease in the number of such shares effected without receipt or
payment of consideration by the Company, the Committee shall proportionally
adjust the number of shares of Stock subject to each outstanding Award and the
exercise price per share of Stock of each such Award.
 
(c)           OUTSTANDING AWARDS – CERTAIN MERGERS.  Subject to any required
action by the shareholders of the Company, in the event that the Company shall
be the surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities which a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.
 
(d)           OUTSTANDING AWARDS – CERTAIN OTHER TRANSACTIONS.  In the event of
(i) a dissolution or liquidation of the Company, (ii) a sale of all or
substantially all of the Company’s assets, (iii) a merger or consolidation
involving the Company in which the Company is not the surviving corporation or
(iv) a merger or consolidation involving the Company, or any other
reorganization transaction in which the Company is the surviving corporation but
the holders of shares of Stock receive securities of another corporation and/or
other property, including cash, the Committee shall, in its absolute discretion,
have the power to:
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 


(1)           cancel, effective immediately prior to the occurrence of such
event, each Award outstanding immediately prior to such event (whether or not
then exercisable), and, in full consideration of such cancellation, pay to the
Participant to whom such Award was granted an amount in cash, for each share of
Stock subject to such Award, respectively, equal to the excess of (A) the value,
as determined by the Committee in its absolute discretion, of the property
(including cash) received by the holder of a share of Stock as a result of such
event over (B) the exercise of such Award; or
 
(2)           provide for the exchange of each Award outstanding immediately
prior to such event (whether or not then exercisable) for an option, a stock
appreciation right, restricted stock award, performance share award or
performance-based award with respect to, as appropriate, some or all of the
property for which such Award is exchanged and, incident thereto, make an
equitable adjustment as determined by the Committee in its absolute discretion
in the exercise price or value of the option, stock appreciate right, restricted
stock award, performance share award or performance-based award or the number of
shares or amount of property subject to the option, stock appreciation right,
restricted stock award, performance share award or performance-based award or,
if appropriate, provide for a cash payment to the Participant to whom such Award
was granted in partial consideration for the exchange of the Award, or any
combination thereof.


(e)           OUTSTANDING AWARDS – OTHER CHANGES.  In the event of any other
change in the capitalization of the Company or corporate change other than those
specifically referred to in this Article, the Committee may, in its absolute
discretion, make such adjustments in the number and class of shares subject to
Awards outstanding on the date on which such change occurs and in the per share
exercise price of each Award as the Committee may consider appropriate to
prevent dilution or enlargement of rights.
 
(f)           NO ADDITIONAL SHAREHOLDER APPROVAL REQUIRED IN CERTAIN
CASES.  Except to the extent required by applicable law, no adjustment in the
number of shares subject to outstanding Awards, and no adjustment in the number
of shares available for grant under this Plan, shall require additional
shareholder approval, and all such future adjustments shall be deemed approved
by the approval of this Plan, to the extent that such adjustment, whether
automatic or discretionary, is proportional to and accompanies an equivalent
adjustment in the number of shares held by the Company’s shareholders.
 
(g)           NO OTHER RIGHTS.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other
corporation.  Except as expressly provided in the Company, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of shares of Stock subject to an Award or
the exercise price of any Award.
 
ARTICLE 14
AMENDMENT, MODIFICATION, AND TERMINATION
 
14.1        AMENDMENT, MODIFICATION, AND TERMINATION.  At any time and from time
to time, the Board may terminate, amend or modify the Plan; provided, however,
that the Board shall not, without the affirmative vote of the holder of a
majority of the shares of each class of voting stock of the Bank, make any
amendment which would (i) abolish the Committee without designating such other
committee, change the qualifications of its members, or withdraw the
administration of the Plan from its supervision, (ii) except strictly as and to
the extent provided in this Plan and permitted by applicable law, increase the
maximum number of shares of Stock for which Awards may be granted under the
Plan, (iii) amend the formula for determination of the exercise price of
Options, (iv) extend the term of the Plan, and (v) amend the requirements as to
the employees eligible to receive Awards; and further provided that no other
amendment shall be made without shareholder approval to the extent shareholder
approval is necessary to comply with any applicable law, regulations or stock
exchange rule.
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
14.2           AWARDS PREVIOUSLY GRANTED.  Except as otherwise provided in the
Plan, including without limitation, the provisions of Article 13, no
termination, amendment, or modification of the Plan shall adversely affect in
any material way any Award previously granted under the Plan, without the
written consent of the Participant.
 
ARTICLE 15
GENERAL PROVISIONS
 
15.1           NO RIGHTS TO AWARDS.  No Participant, employee, or other person
shall have any claim to be granted any Award under the Plan, and neither the
Company, a Subsidiary nor the Committee is obligated to treat Participants,
employees, and other persons uniformly.
 
15.2           NO STOCKHOLDERS RIGHTS.  No Award gives the Participant any of
the rights of a stockholder of the Company unless and until shares of Stock are
in fact issued to such person in connection with such Award.
 
15.3           WITHHOLDING.  The Company or a Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company or a Subsidiary, an amount sufficient to satisfy Federal, state,
and local taxes (including the Participant’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of this
Plan.  A Participant may elect to have the Company withhold from those shares of
Stock that would otherwise be received upon the exercise of any Option, a number
of shares having a Fair Market Value equal to the minimum statutory amount
necessary to satisfy the Company’s or a Subsidiary’s applicable federal, state,
local and foreign income and employment tax withholding obligations.
 
15.4           NO RIGHT TO EMPLOYMENT OR SERVICES.  Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company, a Subsidiaries or any of their affiliates or subsidiaries to terminate
any Participant’s employment or services at any time, nor confer upon any
Participant any right to continue in the employ of the Company, a Subsidiary or
such affiliates or subsidiaries.
 
15.5           INDEMNIFICATION.  To the extent allowable under applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company and any of its applicable subsidiaries from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by him or her in satisfaction of judgment in
such action, suit, or proceeding against him or her provided he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s or any
of its applicable subsidiaries’ Articles of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company or any of its applicable
subsidiaries may have to indemnify them or hold them harmless.
 
15.6           FRACTIONAL SHARES.  No fractional shares of stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.
 
15.7           GOVERNMENT AND OTHER REGULATIONS.  The obligation of the Company
to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required.  The Company shall be under no obligation to
register, under the Securities Act of 1933, as amended, or any other federal or
state securities laws, any of the shares of Stock paid under the Plan.  If the
shares paid under the Plan may in certain circumstances be exempt from
registration under the Securities Act of 1933, as amended, or applicable state
laws, the Company may restrict the transfer of such shares in such manner as it
deems advisable to ensure the availability of any such exemption.


 
 
 
15

--------------------------------------------------------------------------------

 
 




15.8           RECOVERY.  Plan benefits shall be subject to recovery by the
Company under any clawback, recovery, recoupment or similar policy hereafter
adopted or continued by the Company whether in connection with Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended from
time to time, or otherwise as required by law.


15.9           GOVERNING LAW.  The Plan and the terms of all Awards shall be
construed in accordance with and governed by the laws of the Commonwealth of
Pennsylvania without regard to rules of choice of law or conflict of laws,
except to the extent such laws may be pre-empted by the federal laws of the
United States of America.
 
 
 
 
 

--------------------------------------------------------------------------------

 